department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date may legend contact person telephone number employer_identification_number trust corporation state city supporting_organization year dear we have considered your revised request dated date for a ruling that the supporting_organization will qualify as a supporting_organization of the trust and the corporation under sec_509 of the internal_revenue_code the code facts the supporting_organization was incorporated as a state not-for-profit corporation for the purpose of improving the lives of the people of the greater metropolitan city area the internal_revenue_service recognized the supporting_organization as an organization described in sec_501 and as a sec_509 supporting_organization of the corporation because it is operated supervised or controlled by the corporation since its inception the supporting_organization has been organized and operated to carry out the functions of and to be an affiliate of the corporation and its affiliate the trust by providing support to the inhabitants of the greater city metropolitan area the original articles of incorporation of the supporting_organization provided that the supporting_organization is established and operated to perform the functions of or to carry out the purposes of the corporation as a part of its ruling_request supporting_organization amended its articles of incorporation to also name trust as a supported_organization since year the trust corporation and supporting_organization have been improving the lives of the metropolitan city by retaining and building city’s philanthropic resources the trust was formed for the benefit of the residents of the greater city the corporation was created for the purpose of providing additional flexibility to donors with respect to the investment of funds and to broaden the geographic area served corporation is a not-for-profit corporation organized under state law for the purpose of improving the lives of the people of metropolitan city the internal_revenue_service recognized corporation as an organization described in sec_501 of the code and classified it as a public charity described in sec_509 and sec_170 the corporation was formed by the executive committee of the trust and was funded with assets from the trust by virtue of a reorganization of trust and corporation corporation will be treated as a component part of the trust the bylaws of the supporting_organization provide that the trust and corporation will be its members and that the class a directors appointed by the members shall at all times constitute a majority of the board_of directors the class b directors are elected by a majority vote of the board_of directors since the members of the executive committee of the trust are the directors of the corporation the executive committee of the trust will elect a majority of the directors of the supporting_organization in effect the trust will supervise and control the supporting_organization ruling requested the supporting_organization qualifies as a sec_509 supporting_organization of the trust and corporation law sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is i operated supervised or controlled by one or more organizations described in sec_509 or ii supervised or controlled in connection with one or more such organizations or iii operated in connection with one or more such organizations and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 of the code provides that the term supported_organization means with respect to an organization described in subsection a an organization described in paragraph or of subsection a a for whose benefit the organization described in subsection a is organized and operated or b with respect to which the organization performs its functions or carries out its purposes sec_1_509_a_-4 of the income_tax regulations regulations states that sec_509 of the code provides that a sec_509 organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_1_509_a_-4 of the regulations explains that sec_509 of the code requires that a sec_509 organization must be operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 and paragraph f of this section describe the nature of the relationship which must exist between the sec_509 organizations sec_1_509_a_-4 provides that a supporting_organization will meet the requirements of subparagraph of this paragraph even though its articles do not designate each of the specified organizations by name if a there has been an historic and continuing relationship between the supporting_organization and the sec_509 or organizations and b by reason of such relationship there has developed a substantial identity of interests between such organizations sec_1_509_a_-4 of the regulations provides that in general sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 sec_1_509_a_-4 of the regulations provides that sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides a general description of relationships in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section sec_1_509_a_-4 i of the regulations explains that the meaning of operated by supervised by and controlled by presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations analysis a supporting_organization is an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified public_charities described in sec_509 or sec_509 of the code the internal_revenue_service has recognized the supporting_organization as an organization described as a sec_509 supporting_organization of the corporation the supporting_organization will continue to be operated supervised or controlled by the trust and corporation as required under sec_1_509_a_-4 of the regulations even though the corporation will now be a component part of the trust the facts and representations made by the supporting_organization establish that trust and supporting_organization have had a historic and continuing relationship and there has been a substantial identity of interest between the organizations sec_1_509_a_-4 and b of the regulations in addition supporting_organization has amended its articles of incorporation to specifically name trust in its articles the distinguishing feature of an organization that is operated supervised or controlled by another organization is the presence of a substantial degree of direction by the publicly supported organizations in this case the trust over the conduct of the supporting_organization sec_1_509_a_-4 of the regulations the bylaws of the supporting_organization provide that the trust and corporation will be its members corporation is a component part of the trust and the members of the executive committee of the trust serve as the directors of the corporation thus the trust controls the corporation including its function as a member of the supporting_organization supporting organization’s bylaws state that the class a directors shall at all time constitutes a majority of the board_of directors all class a directors are appointed by the trust and corporation as the members the class b directors are elected by a majority vote of the board_of directors the trust and corporation will continue to have a substantial degree of direction over the conduct of the supporting_organization because the trust and corporation will appoint a majority of the directors in their capacity as members sec_1_509_a_-4 of the regulations therefore even though the corporation is recognized as a component part of the trust a single_entity_community_trust the supporting organization's status as a supporting_organization of trust based on the historic and continuing relationship and of corporation as described in sec_509 will not be adversely affected ruling based on the facts and representations the supporting_organization qualifies as a sec_509 supporting_organization of the trust and corporation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
